DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 03 February 2021. Claims 2-5, 9-10, 12-15, 18-19, 22 and 24-25 are pending and examined. Claims 2 and 10, 12 and 19 are currently amended. Claims 1, 6-8, 11, 16-17, 20-21 and 23 are cancelled. Claims 24-25 are New Claims.
Response to Amendment
The Amendment filed 06 January, 2021 has been entered. Claims 2-5, 9-10, 12-15, 18-19, 22 and 24-25 remain pending in the application.
Response to Arguments
This action Applicant’s arguments, see Arguments/Remarks, filed 06 January, 2021, with regard to the rejections of claim 2 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Buchanan does not disclose “the control unit is configured to, when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened of claim 
Hidenori teaches “…when the measurement distance is shorter than the maximum movable distance of the rear door, the drive control unit advances the vehicle more than the difference between the measurement distance and the maximum movable distance...” (see at least para 0046-0049, Fig. 9), i.e. “when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened”. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Independent claim 12 is amended similarly to claim 2, therefore the above response to claim 2 also applies to claim 12. 
With respect to the dependent claims 3-5, 9-10, 13-15, 18-19, 22 and 24-25, the Applicant provides no additional arguments other than their dependency from the independent claims 2 and 12. Because independent claims 2 and 12 are not allowable, dependent claims 3-5, 9-10, 13-15, 18-19, 22 and 24-25 are not allowable.
Examiner’s Note: Claim 1 is cancelled, therefore any argument related to claim 1 is moot. The examiner responded to the argument based on the amended claim 2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a travel state determination unit in claim 1;
a space information generation unit in claim 1;
a trunk opening allowability determination unit in claim 1;
a control unit in claim 1.
The structure of the above units are described in page 25, lines 6-14 as a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 10, 12, 14-15, 19, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US20020084675, hereinafter Buchanan) in view of Hidenori (JP2015020495, hereinafter Hidenori).
As to Claims 2 and 12, Buchanan teaches an apparatus and a method for controlling a vehicle, comprising:
a travel state determination unit configured to collect travel information about the vehicle and determine a travel state of the vehicle based on the collected travel information (Buchanan, para 0019 teaches determining if the vehicle is in park using sensor data; Fig. 3); 
a space information generation unit configured to collect scan information about a surrounding space of the vehicle and generate space information about the vehicle based on the collected scan information (Buchanan, para 0022 teaches determining obstruction near the liftgate of the vehicle using sensor data; Fig. 3); 
Buchanan, para 0005 teaches sensing objects when a vehicle is in reverse to prevent vehicle damage when the power liftgate is activated, which is determining when the vehicle is in a reverse gear whether the liftgate will be obstructed when it is time to be activated, i.e. whether the liftgate is allowed to be opened); and
a control unit configured to generate a control signal for controlling at least one of a notification apparatus or the trunk according to a result of determining whether the trunk is allowed to be opened (Buchanan, para 0018 teaches a controller determining whether issue a signal to an actuator of open the liftgate or to the warning system), 
Buchannan further teaches determining the distance of an obstacle (Buchanan, para 0016).
Buchannan does not teach calculating a distance between the most distant point on an opening trajectory of the trunk and the vehicle by determining a trunk size from a trunk size information, and determining that the trunk is allowed to be opened when a sum of a body size of an user and the distance between the most distant point and the vehicle is less than the distance between the vehicle and the obstacle and the control unit is configured to, when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened.
However, in the same field of endeavor, Hidenori teaches calculating a distance between the most distant point on an opening trajectory of the trunk and the vehicle by determining a trunk size from a trunk size information, and determining that the trunk is allowed to be opened Hidenori, para 0041 teaches a distance to an obstacle; para 0042 teaches most distant point of the trunk/liftgate, also see Fig. 6; para 0043, 0044 teach a sum of body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle and avoiding hitting the user with proper vehicle-obstacle distance; para 0047, 0048 further teaches trunk/liftgate allowed to open when the sum of the body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle; also see Fig. 9 and related texts) and the control unit is configured to, when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened (Hidenori, para 0048 teaches “…when the measurement distance is shorter than the maximum movable distance of the rear door, the drive control unit advances the vehicle more than the difference between the measurement distance and the maximum movable distance...”, also see para 0046-0047, para 0049 and Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Buchanan and Hidenori to consider the distance between the vehicle and the obstacle and the distance between the most distant point of the trunk and user body size to determine allowability of the vehicle since both references relates to vehicle gate/trunk control. One of ordinary skills in the art would have been motivated to make this modification to provide a vehicle drive apparatus which is easy to use for a user (Hidenori, para0005).
As to Claims 4 and 14, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12.
Hidenori further teaches wherein the space information generation unit generates the space information corresponding to at least one of the distance between the vehicle and the obstacle or a three-dimensional space based on the collected scan information (Hidenori, para 0041 teaches a distance between the vehicle and an obstacle).
As to Claims 5 and 15, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches wherein the space information generation unit is configured to collect scan information about a surrounding space of a trunk area where the trunk is located in the vehicle and generate space information about the surrounding space of the trunk area (Buchanan, para 0016 teaches sensors sensing objects and the processor analyses the received signal to detect the presence and distance of an obstruction; Fig. 1).
As to Claims 10 and 19, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches when the determination is made that the trunk is not allowed to be opened, the control unit is configured to generate a control signal for notifying the user that the trunk is not allowed to be opened, as the control signal for controlling the notification apparatus and generate a control signal for controlling the trunk not to be opened even when a trunk opening command is input by the user, as the control signal for controlling the trunk (Buchanan, para 0023 teaches when it is determined that the trunk is not allowed to be opened, the operation of the trunk is halted and reversed; a warning is sent to the driver).
As to Claim 22, Buchanan in view of Hidenori teaches the apparatus of claim 2.
Hidenori, para 0043, 0044 teach a sum of body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle and avoiding hitting the user with proper vehicle-obstacle distance; para 0047, 0048 further teaches trunk/liftgate allowed to open when the sum of the body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle; also see Fig. 9 and related texts).
As to claims 24 and 25, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12. 
Hidenori further teaches wherein the control unit is configured to, when the determination is made that the trunk is not allowed to be opened, output information indicating the distance by which the vehicle needs to be moved forward or backward to allow the trunk to be opened (Hidenori, para 0046 teaches when the measurement distance is shorter than the maximum movable distance, the drive control system advances the vehicle; para 0047 teaches the drive control unit calculates a difference between the measurement distance and control the drive source and the drive system to advance the parked vehicle by the calculated movement distance).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Hidenori as applied to claims 2 and 12, and further in view of Volvo (US20180118100, hereinafter Volvo).
As to Claims 3 and 13, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12.
Buchanan modified by Hidenori does not explicitly teach wherein when gear stage detection information included in the collected travel information indicates the reverse gear stage, the travel state determination unit determines that the travel state of the vehicle is a parking/stopping state.
However, in the same field of endeavor, Volvo teaches the above limitations (Volvo, para 0030 teaches determining parking of the vehicle is in progress when a reverse gear is selected).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method taught by Buchanan and modified by Hidenori to determine the vehicle in a parking state when the vehicle is in a reverse stage as taught by Volvo to provide an improved road vehicle turn signal assist system (Volvo, para 0011).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Hidenori as applied to claims 2 and 12, and further in view of Ogino (US20100250052, hereinafter Ogino).
As to Claims 9 and 18, Buchanan in view of Hidenori teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches a determination is made that the trunk is allowed to be opened, the control unit is configured to generate a control signal for controlling the trunk to be opened, as the control signal for controlling the trunk (Buchanan, para 0022 teaches when it is determined the trunk is allowed to be opened, the controller controls the trunk to be opened; also see para 0018).
Buchanan modified by Hidenori does not explicitly teach a trunk opening command is input by the user and generating a control signal for notifying the user that the trunk is allowed to be opened, as the control signal for controlling the notification apparatus. 
However, in the same field of endeavor, Ogino teaches the above limitations (Ogino, para 0009 teaches operation instructions input by a user and executing the operation corresponding to the instructions when determined obstacles does not interrupts the operation; para 0024, 0025 teach information related to open/close trunk lids is output to the controller; para 0028, 0029 teach communication ECU communicate with a user device for inputting instructions and for outputting vehicle status information to the user; also para 0032 teaches speaker notifying a status of a door; para 0061, lines 10-17 teach user inputting instructions from a cellphone and receiving information from the monitor using the cell phone).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method taught by Buchanan and modified by Hidenori to notify the user the trunk is allowed to be opened since both references relate to vehicle control as taught by Oligo to provide an in-vehicle monitor for monitoring a vehicle and for securing safety of operation of a part of the vehicle (Oligo, para 0008). 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                   
/YUEN WONG/Primary Examiner, Art Unit 3667